Citation Nr: 1815571	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) from the December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2017, the Veteran testified via video conference at a hearing before the undersigned. A transcript of the hearing is of record. 

The Board finds that the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran has various diagnosed psychiatric disorders.  As such, the Board has characterized the issue on appeal to that listed on the title page.


FINDING OF FACT

The Veteran has not had PTSD during the course of the claim and appeal and does not have a psychiatric disorder that had onset during or was caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not all been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including psychoses and arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V. The provisions of the interim final rule only apply, however, to all applications AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit. 79 Fed. Reg. 45,093, 45,094 -,096 (Aug. 4, 2014). The psychiatric claim was pending before the Board prior to that date. 

The Veteran contends that he developed a number of psychiatric disorders, to include PTSD and major depressive disorder, as a result of a traumatic event he encountered in service.  During his hearing, the Veteran testified that one of his friends and fellow servicemen committed suicide in service and he witnessed the body being taken out of the Humvee vehicle and placed on the stretcher.  The Veteran contends that he began experiencing nightmares, anger, depression, and sleeping difficulties following this incident.  He further contends that he began drinking heavily and experiencing blackouts after this traumatic occurrence, and that he started seeing a psychologist at the military base for the last six months of his service.  See Hearing Transcript, pp. 4-6.  

Turning to the available service treatment records, the Board notes that at the April 1986 enlistment examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.  In addition, the Veteran denied a history of nervous trouble of any sort, depression or excessive worry, or frequent trouble sleeping.  Review of the remaining service treatment records reflects that the Veteran was admitted to the Nuremburg Hospital in August 1989 for treatment for a closed head injury in August 1989.  The hospital report reflects that the Veteran had been drinking at the NCO club and had been found unconscious in an alley and brought to the Emergency room by the German Police.  A review of the hospital progress notes reflects that the Veteran did receive psychiatric treatment, and underwent a psychological evaluation, during which time he reported a history of excessive drinking, frequent intoxication and blackouts on Fridays and Saturdays for many years.  The Veteran also reported a history of minimal depression.  The results of the evaluation revealed a diagnosis of alcohol dependence by history.  A November 1989 Narrative report summarized the Veteran's hospitalization, and reflected that the Veteran was discharged with diagnoses of a closed head injury with no neurologic sequelae, and alcoholism that is acute and chronic in severity.  At the August 1989 periodic examination, the clinical evaluation of the psychiatric system was shown to be normal.  The Veteran's DD 214 from reflects that he was discharged from service due to his personality disorder.  

In a July 2010 letter written by the Veteran's licensed clinical psychologist, T.G., Psy.D. and received by VA the following month, she indicated that the Veteran had been her patient from September 2003 to March 2004.  Dr. G. wrote that the Veteran's initial diagnosis was major depression recurrent and severe without psychotic features, and his diagnosis at termination was major depression, recurrent and moderate, as well as PTSD.  There is no mention of his military service, only his difficulty at work and the death of his spouse was mentioned.

In a September 2010 writing, the Veteran reported his belief that he suffered discrimination during military service, that he contemplated taking his own life during service due to stressful situations he was put in by his platoon sergeant "including all the details."

Treatment records issued by the Veteran's psychologist, G.B., Ph.D., and dated in May 2006 reflect diagnoses of adjustment disorder with mixed anxiety and depression.  Those records include no mention of the Veteran's military service.  VA treatment records also reflect an ongoing diagnosis of depression.  

The Veteran was afforded a VA psychiatric examination in October 2012, and based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having Mood disorder not otherwise specified (NOS) and personality disorder NOS.  The VA examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this conclusion the VA examiner noted that the Veteran's personality disorder cannot be caused by service.  He reasoned that problems coping effectively or behaving appropriately in service were likely attributed to personality disorder related problems and it is likely that these problems existed or were emergent before the Veteran's entry into service.  In the December 2012 VA medical addendum, the same VA examiner reviewed the Veteran's claims file and determined there to be no changes with respect to the examination results or in the medical opinion provided.    The aforementioned private treatment records and letter were in the claims file at the time of the review.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, to include PTSD. The Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain competent and credible evidence corroborating his claimed stressor, as well as a diagnosis of PTSD.  In this case, the Veteran's VA treatment records are predominantly negative for signs, notations, or a diagnosis of PTSD. While Dr. G. noted that the Veteran had been diagnosed with having PTSD in 2004, this was six years before he filed his claim for a psychiatric disorder in 2010 and there was no mention of his military service.  That evidence was before the VA examiner who examined him in October 2012 and wrote the later addendum.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

The Board acknowledges the SSA medical records which reflect an assessment of PTSD.  However, this diagnosis does not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom.  Furthermore, the majority of the post-service medical records are predominantly negative for signs, notations or a diagnosis of PTSD.  Indeed, a November 2009 VA PTSD screening test was shown to be negative.  In addition, the VA psychiatric examination report is absent for a diagnosis of PTSD. As noted above, the October 2012 VA examiner rendered Axis I diagnoses of mood disorder NOS and personality disorder NOS.  In Section I of the examination report, it was noted that if the Veteran had a diagnosis of PTSD, the initial PTSD Questionnaire must be completed by the VA examiner, or another contract examiner in lieu of the VA Mental Disorders Disability Benefits Questionnaire (DBQ).  The Board notes that no PTSD DBQ has been completed and/or is of record, and a clear and definite PTSD diagnosis is not otherwise shown by the evidence of record.  The Board finds it highly probable that if the VA examiner believed or determined that the Veteran had PTSD, and/or symptoms of PTSD, he would have either completed the PTSD DBQ, or referred the Veteran to another examiner for completion of the requisite DBQ.  In this regard, the Board finds the October 2012 VA examination report which included a mental status evaluation of the Veteran and did not provide a diagnosis of PTSD, to be more probative than the SSA medical records reflecting a preliminary assessment of PTSD.  The Court has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Thus, regardless of whether an in-service stressor occurred, without evidence to show that the Veteran suffered from PTSD, a diagnosis of which conformed to the DSM-V criteria as required by regulation, service connection for PTSD must be denied.

Additionally, the Board does not find the Veteran's reports during the hearing to be credible with regard to a reaction to a suicide during service.  The Veteran was provided an examination for psychiatric disorders in October 2012, saw mental health professionals prior to that time, and provided his statement regarding his belief of ill treatment by his platoon sergeant.  This evidence does not mention a suicide during service.  Moreover, in his 2010 written statement he reported that he considered taking his own life during service, so if there had been a suicide during service that adversely affected him it is highly unlikely that he would not have mentioned it either in that statement or to the examiner in 2012.  For these reasons the Board finds his testimony in this regard to not be credible.  

Turning to the Veteran's diagnosed mood disorder NOS and major depressive disorder, the Board can find no basis upon which to award service connection for these disorders, as the preponderance of evidence is against a finding that they are related to the Veteran's active service.  In this regard, the record is devoid of evidence to suggest that the Veteran's diagnosed psychiatric disorders are related to his military service.  Although the Veteran's service treatment records reflect that he underwent psychiatric treatment and evaluation during his August 1989 hospitalization, he was not diagnosed with having any psychiatric disorder other than alcohol dependence, and the post-service treatment records are absent any treatment for, or diagnosis of, this disorder.  Also, as discussed above, at the August 1989 periodic examination, the clinical evaluation of the psychiatric system was shown to be normal.  

Furthermore, the only competent medical evidence of record that addresses the question of a possible nexus between the Veteran's psychiatric disorder and his military service, namely the medical opinion by the VA physician in October 2012, is against the Veteran's claim.  As noted above, the October 2012 VA examiner determined that the Veteran's psychiatric disorders diagnosed on examination were less likely than  not incurred in, or caused by, the claimed in-service injury, event, or illness.  He (the VA examiner) also provided an explanation for his determination noting that the Veteran's behavioral and adjustment problems in service were attributed to his personality disorder, and most likely existed or were emergent before his entry into service.  This opinion, along with the December 2012 VA addendum opinion, was issued by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Collectively, these medical opinions are the most probative evidence in this matter.  Additionally, none of the Veteran's private or VA treatment providers have related his current psychiatric disorders to his military service.  

To the extent the Veteran is claiming continuity of psychiatric symptoms of since service, he is competent to do so. However, his statements are not persuasive because his assertions are not supported by the contemporaneous evidence of record.  In that connection, the record discloses more than thirteen years from the time the Veteran was separated from service, and his complaints of psychiatric problems in 2003 as noted by Dr. G. in the July 2010 letter.  Moreover, in the May 2006 Psychiatric & Functional Assessment form, the Veteran indicated that he only began seeking psychiatric treatment two years prior after his wife's death.  Furthermore, during this particular visit, he attributed a majority of his symptoms to a stressful work environment and his medical issues, but not to his military experiences.  In this regard, he did not mention or discuss his military service, his in-service stressors, or memories of his in-service experiences, and he did not attribute any of his psychiatric symptoms to his in-service stressor during this visit.  
See May 2006 treatment records issued by Dr. B.  In this context, the Veteran reported psychiatric symptoms in relation to other events, but not with relation to his service, until July 2010, more than twenty years after service.  Given these reports, the Board finds the time span to weigh against a finding that he had symptoms continuously since service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim). Furthermore, mood disorder NOS and major depressive disorder are not one of the conditions identified in 38 C.F.R. § 3.309 (a).

While the Veteran is competent to describe lay discernible symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)), his own opinions regarding the diagnosis or etiology of such symptoms (to include relating such to his military service) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of a psychiatric disorder, to include major depressive disorder, and the etiology of such disability are medical questions beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  

Finally, the Board notes that service connection for the Veteran's personality disorder is not warranted. Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127. Service connection for such a disorder is legally precluded. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder.   Accordingly, the appeal in this matter must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


